                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Charles Richard Stone,                                  Case No. 11-cv-0951 (WMW/HB)

                            Plaintiff,
                                                 ORDER ADOPTING REPORT AND
       v.                                            RECOMMENDATION

Lucinda E. Jesson et al.,

                            Defendants.


      This matter is before the Court on the March 7, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Hildy Bowbeer. (Dkt. 114.) Because no

objections have been filed, this Court reviews the R&R for clear error. See Fed. R. Civ. P.

72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having

reviewed the R&R, the Court finds no clear error.

        Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The March 7, 2019 R&R, (Dkt. 114), is ADOPTED.

      2.     Plaintiff Charles Richard Stone’s Motion for Temporary Restraining Order,

(Dkt. 99), is DENIED without prejudice.



Dated: April 15, 2019                                  s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge
